Berdon, J., with whom Katz, J.,
joins, concurring in part and dissenting in part.1 I agree with the defendant that we should adopt a defense of objective entrapment in addition to the statutory subjective defense. The statutory defense provides: “[I]t shall be a defense that the defendant engaged in the proscribed conduct because he was induced to do so . . . for the purpose of institution of criminal prosecution against the defendant, and that the defendant did not contemplate and would not otherwise have engaged in such conduct.” General Statutes § 53a-15. The objective defense, recognized by some jurisdictions as the sole available defense,2 and in other jurisdictions in conjunction with the subjective defense,3 is established if the trial judge finds that the activities of government agents were objectively “likely to instigate or create a criminal offense.” United States v. Russell, 411 U.S. 423, 441, 93 S. Ct. 1637, 36 L. Ed. 2d 366 (1973) (Stewart, J., dissenting). The defense is available only in “situations involving highly egregious police activity, [and applies] irrespective of the defendant’s predisposition to commit the crime.” State v. Rockholt, 96 N.J. 570, 576, 476 A.2d 1236 (1984).
In order to put the issue in its proper perspective, the limited evidence4 that the trial court allowed the *86defendant to introduce should be reviewed. The defendant, Anna M. Lee, a fifty-five year old woman, had no previous criminal record. Her attorney described her as “slightly daffy” during final arguments before the jury. Her son Mario was imprisoned in Florida on a conviction of conspiracy to possess cocaine. During Mario’s imprisonment, and while his case was on appeal, the defendant received letters from other inmates threatening her son’s life. The defendant was deeply concerned about Mario’s well-being, and in response to the threats she sent money orders and other items to inmates for her son’s protection. She was sufficiently concerned about her son’s situation to describe it in a letter to United States Senator Christopher Dodd. Dodd responded by letter, suggesting that she hire a private attorney for Mario.
The defendant decided to travel to Florida to visit with Mario when she ceased receiving calls and letters from him. She discovered that Mario had been placed in solitary confinement because of threats on his life by other inmates. When the defendant saw him, he appeared to have “heat rashes on him.”
The defendant wanted to obtain the assistance of a private attorney in order to pursue her son’s appeal, but had previously borrowed thousands of dollars from Household Finance Company against a line of credit secured by a mortgage on her home to pay for Mario’s trial legal fees. The defendant was reluctant to borrow more because neither she nor her husband had employment. As a result of her concerns about the safety of her son and the conditions of his imprisonment, and her inability to obtain private appellate counsel for him, the defendant began to deteriorate mentally and physically and would constantly break down emotionally.
It was in this context that Augustus Buckley, a government informant and fellow inmate of Mario’s, *87telephoned the defendant. He told her that he was a friend of Mario’s and urged her to obtain the services of a private appellate attorney for her son. When she explained her financial predicament to him, Buckley suggested a way to raise the necessary funds. He offered to arrange the delivery and sale to her of fifty pounds of high quality marijuana for $40,000, with the arrangement that his friends would purchase the marijuana from her at a substantial profit that she could in turn use to pay for Mario’s legal expenses. During the same period of time, Buckley’s wife, Linda, also spoke to the defendant, telling her of the deplorable prison conditions under which Buckley and Mario lived.
Buckley informed Detective Daniel Losey of the Fort Lauderdale police department that the defendant had become interested in purchasing marijuana for resale. On July 23, 1990, Losey telephoned the defendant, claiming to be a drug dealer, and stated that he had been advised of her interest in purchasing marijuana. He stated that they should use the code words “carpet” for marijuana and “feet” for each pound. Losey explained that he would not sell her less than 150 feet of carpet per transaction and quoted a price of $1000 per foot. He also stated that he required an advance payment of $3000. The defendant responded that “for the first time it’s too big an amount.” Although Losey reduced the quantity to fifty feet, the defendant declined to make the purchase because of the advance payment.
The next day Losey again initiated a telephone call to the defendant, but she expressed her reluctance to agree to the transaction because of the $3000 advance payment and the price per foot. Although no arrangements were agreed to during the conversation, the defendant stated to the detective: “I wish, make this deal come true, make some money.”
*88On August 2,1990, Losey again initiated a telephone call to the defendant and offered to reduce the price from $1000 to $800 per foot. The defendant told Losey that she had not heard from her son in a week, but had just gotten off the phone with Linda. The defendant told Losey that she had spent $50,000 from her home equity loan for Mario, including $24,000 for legal fees. She stated to Losey: “Mario and Buckley, O.K., they both told me the deal stays the way it was, the way they set up. I talked to Linda on the phone, I said talk to Danny [Losey] and see what Danny can do, because, you know, this is my first time, I no have too much money, I’m deep in the hole because Mario, what I’ve . . . with Mario.”
Losey called the defendant again the next day, but they could not come to terms because of the advance payment. The defendant testified that, contemporaneous to these recorded telephone conversations with Losey, Buckley threatened in a telephone conversation: “I think your son’s sentence will end very soon. We end his sentence very soon if you no go through with [the deal].”
Five days later, Losey again initiated a telephone call to the defendant. The defendant said she would pay cash on delivery. Losey agreed, stating the pretext that he would be making another delivery in the Connecticut area.
One week later, Losey telephoned the defendant, and she stated that she did not want to purchase the marihuana, believing that Losey and Buckley were “set[ting] her up.” After Losey swore that he was not a police officer, the defendant agreed to the purchase.
The next day Losey telephoned the defendant for the seventh time, and she agreed to meet him in Connecticut in order to complete the transaction. The defendant and Losey met, proceeded to the Household Finance *89Company, and she was arrested immediately after drawing a check for $40,000 against her equity line of credit. The police obtained a search warrant that same day and searched the defendant’s home, recovering marijuana seeds, three small marijuana plants, Weight Watchers scales, three hunting rifles and a handgun.
This evidence demonstrates that “ [entrapment is a potentially dangerous tool given to police to fight crime.” Cruz v. State, 465 So. 2d 516, 519 (Fla. 1985). “This does not mean, of course, that the Government’s use of undercover activity, strategy, or deception is necessarily unlawful. Lewis v. United States, 385 U.S. 206, 208-209 [87 S. Ct. 424, 17 L. Ed. 2d 312] (1966). Indeed, many crimes, especially so-called victimless crimes, could not otherwise be detected. Thus, government agents may engage in conduct that is likely, when objectively considered, to afford a person ready and willing to commit the crime an opportunity to do so. Osborn v. United States, 385 U.S. 323 [331-32, 87 S. Ct. 429, 17 L. Ed. 2d 394] (1966).” United States v. Russell, supra, 411 U.S. 445 (Stewart, J., dissenting).
The allegations of fact in this case, however, reach a level that substantially deviates from acceptable police activity, painting a picture of outrageous police conduct that sickens the civilized mind and heart and cries out for the adoption of an objective entrapment defense. Justice Brandéis put it forcibly when he stated: “I am aware that courts—mistaking relative social values and forgetting that a desirable end cannot justify foul means—have, in their zeal to punish, sanctioned the use of evidence obtained through criminal violation of property and personal rights or by other practices of detectives even more revolting. But the objection here is of a different nature. It does not rest merely upon the character of the evidence or upon the fact that the evidence was illegally obtained. The obstacle to the prosecution lies in the fact that the alleged crime was *90instigated by officers of the Government; that the act for which the Government seeks to punish the defendant is the fruit of their criminal conspiracy to induce its commission. The Government may set decoys to entrap criminals. But it may not provoke or create a crime and then punish the criminal, its creature.” Casey v. United States, 276 U.S. 413, 423, 48 S. Ct. 373, 72 L. Ed. 632 (1928) (Brandeis, J., dissenting).
I would hold that, in addition to the subjective defense of § 53a-15 to be applied by the jury, this court should adopt a threshold objective defense decided by the court. The objective defense would enable the courts of this state to bar the prosecution of defendants who are the targets of egregious police practices such as those alleged in this case. Without the availability of an objective entrapment defense, this branch of government would be without a vehicle to express a “spontaneous moral revulsion against using the powers of government to beguile innocent, though ductile, persons into lapses . . . .” United States v. Becker, 62 F.2d 1007, 1009 (2d Cir. 1933).
The majority, however, states that we are prohibited from judicially adopting an objective defense by General Statutes § 53a-4, the saving clause of our penal code. Section 53a-4 provides that the court may recognize “other principles of criminal liability or other defenses not inconsistent with” the provisions of the penal code.5 (Emphasis added.) See, e.g., State v. Mess*91ler, 19 Conn. App. 432, 562 A.2d 1138 (1989) (adopting common law necessity defense pursuant to § 53a-4). The majority argues that if we were to adopt the objective defense, “the defendant’s disposition [to commit the crime] would become irrelevant.”
The subjective and objective entrapment formulations, however, are quite separate and distinct. The subjective defense serves the purpose of protecting the innocent citizen from police manufacture of crime, while the objective defense serves to protect the courts and the public at large from judicial sanction of outrageous police tactics. The subjective defense “focuses on the conduct and propensities of the particular defendant in each individual case: if he is ‘otherwise innocent,’ he may avail himself of the defense; but if he had the ‘predisposition’ to commit the crime, or if the ‘criminal design’ originated with him then-regardless of the nature and extent of the Government’s participation—there has been no entrapment. . . . And, in the absence of a conclusive showing one way or the other, the question of the defendant’s ‘predisposition’ to the crime is a question of fact for the jury.” (Citation omitted.) United States v. Russell, supra, 411 U.S. 440 (Stewart, J., dissenting). The egregiousness of the police conduct is not at issue, as the subjective defense merely requires that the government agents induce the commission of the crime.6 General Statutes § 53a-15.
On the other hand, the objective defense, applied by the court, addresses egregious conduct of the police or *92other government agents; whether the defendant had a predisposition to commit the crime is irrelevant. “Thus, the focus of this approach is ... on ‘whether the police conduct revealed in the particular case falls below standards, to which common feelings respond, for the proper use of governmental power.’ [Sherman v. United States, 356 U.S. 369, 382, 78 S. Ct. 819, 2 L. Ed. 2d 848 (1958) (Frankfurter, J., concurring)]. . . . Under this approach, the determination of the lawfulness of the Government’s conduct must be made—as it is on all questions involving the legality of law enforcement methods—by the trial judge, not the jury.”7 United States v. Russell, supra, 411 U.S. 441 (Stewart, J., dissenting).
In addition to serving different purposes, the objective and subjective defenses are activated by different factual situations. In particular, the objective defense is limited to egregious police practices such as those described by the defendant in the present case; this limitation ensures that adoption of the defense would not *93“substantially abrogate the present provision of our penal code” as the majority opines. In cases of legitimate police sting operations, the objective defense will have no application, although defendants in such cases will be entitled to present their subjective defense before the jury. See State v. Knight, 159 W. Va. 924, 933, 230 S.E.2d 732 (1976) (reversing conviction for failure to allow the defendant to present his subjective defense to the jury, but holding that “[t]he evidence of entrapment was not so overwhelming as to show, under the ‘objective’ test, monstrous or unconscionable government conduct requiring the court to hold that entrapment was proved as a matter of law”). Because the defenses address different concerns and apply in different types of factual situations, courts have held that the coexistence of the two standards presents no conflict.8 Cruz v. State, supra, 465 So. 2d 520; State v. Knight, supra, 159 W. Va. 932.
Our courts have the inherent power to protect the judicial processes. This court should use that power and adopt the objective defense of entrapment for two reasons. First, we have the right and the duty to refuse to allow judicial process to be used in perpetrating a *94wrong; anything less endangers the integrity of this branch of government. By closing the doors of our courts to egregious police conduct, we would recognize the foundation of the entrapment defense “in the public policy which protects the purity of government and its processes.” Sorrells v. United States, 287 U.S. 435, 455, 53 S. Ct. 210, 77 L. Ed. 413 (1932) (Roberts, J., concurring); see R. Donnelly, “Judicial Control of Informants, Spies, Stool Pigeons, and Agent Provocateurs,” 60 Yale L. J. 1091, 1112 (1951) (preferable view grounds the entrapment defense on its purpose of protecting the integrity of judicial processes). Justice Brandéis wrote: “But it does not follow that the court must suffer a detective-made criminal to be punished. . . . This prosecution should be stopped, not because some right of [the defendant] has been denied, but in order to protect the Government. To protect it from illegal conduct of its officers. To preserve the purity of its courts.” Casey v. United States, supra, 276 U.S., 423-25 (Brandeis, J., dissenting).9
As in Baca v. State, 106 N.M. 338, 340, 742 P.2d 1043 (1987), “[t]he case before us presents a perfect illustration of why something more than a subjective standard is needed to define entrapment.” The defendant alleges that a police detective and his agent, an incarcerated informant, initiated all the contacts with the defendant and preyed on her extreme vulnerability by: targeting her for the sting despite her lack of any previ*95ous criminal record; telling her that the life of her son imprisoned in Florida was endangered as long as he remained incarcerated; promising her she would obtain a sufficient amount for her son’s appellate fees because they would arrange not only the sale of the marijuana to her but also the purchase of those drugs by others from her; and threatening her with the death of her son when she wavered about purchasing the marijuana. The result: the defendant’s sentence, a fourteen year prison term with seven years to serve.
We are a civilized nation. The conduct alleged in this case on the part of the police and their agents, if true, is outrageous and inconsistent with common decency— it offends my sense of justice. “[Wjhen the government’s own agent has set the accused up in illicit activity by supplying him with narcotics and then introducing him to another government agent as a prospective buyer, the role of government has passed the point of toleration. Moreover, such conduct does not facilitate discovery or suppression of ongoing illicit traffic in drugs. It serves no justifying social objective. Rather, it puts the law enforcement authorities in the position of creating new crime for the sake of bringing charges against a person they had persuaded to participate in wrongdoing.” United States v. West, 511 F.2d 1083, 1085(3d Cir. 1975); see Baca v. State, supra, 106 N.M. 340 (adopting the objective defense in response to a factual scenario where the defendant’s status in the police sting was “nothing more than a conduit, conveying cocaine from a police informant to a policeman”). In the face of the conduct alleged by the defendant in this case, in the first instance when applying the objective defense, her predisposition or lack thereof should be irrelevant. Justice Frankfurter stated there are some “methods employed on behalf of the Government to bring about conviction that cannot be countenanced. . . . Public confidence in the fair and *96honorable administration of justice ... is the transcending value at stake.” Sherman v. United States, supra, 356 U.S. 380 (Frankfurter, J., concurring).
The second reason that I would use our inherent powers to adopt the objective defense is to deter outrageous police practices. The Model Penal Code explains the deterrence rationale for the objective defense as follows: “The extraordinary measure of freeing a defendant to deter the police is taken for several reasons. No other effective remedy to discourage the police is available as a practical matter; the ordinary civil or criminal sanctions are inadequate to prevent overreaching in the use of police instigation, persuasion or deceit. In spite of the defendant’s moral guilt in committing the crime, he will enlist much popular sympathy if he has acted because of shocking police inducement, at least if his crime itself is not too shocking. In part, the entrapment defense is a response to such sympathy. Furthermore, the chief aims of the criminal law are to prevent people from engaging in socially harmful conduct and to instruct them in the basic requirements of good citizenship. It is consistent with these purposes to recognize a defense based upon those unsavory police methods that have the effect of fostering criminality.” I A.L.I., Model Penal Code and Commentaries (1985) § 2.13, comment 1, p. 407.
Yet, the deterrent value of the defense is undermined if available only to those who are willing to brave the evidentiary character assassination employed by the state to prove predisposition. This problem is a factor that motivated the American Law Institute to adopt the objective entrapment defense. See I A.L.I., Model Penal Code and Commentaries, supra, § 2.13, comment 3, p. 412. “Law enforcement officers may feel free to employ forbidden methods if the ‘innocent’ are to be freed but the habitual offenders, in whom they have greater interest, will nevertheless be punished.” Id.
*97On remand, I would direct the trial court, as a preliminary matter, to hear evidence on whether the conduct of the police and their agents reached an egregious level beyond legitimate police enforcement activity. If so, then the charges against the defendant that are related to that conduct should be dismissed. If not, the defendant at trial should be permitted to raise the subjective entrapment defense for the jury’s consideration.10

 I agree with part II of the majority opinion, but disagree with part III. I agree with Justice Katz’ separate opinion with respect to part I.


 See, e.g., Coffey v. State, 585 P.2d 514, 521 (Alaska 1978); People v. Barraza, 23 Cal. 3d 675, 689-90, 591 P.2d 947, 153 Cal. Rptr. 459 (1979).


 See, e.g., State v. Rockholt, 96 N.J. 570, 579, 476 A.2d 1236 (1984); Baca v. State, 106 N.M. 338, 340, 742 P.2d 1043 (1987).


 The defendant points out in her brief that the trial court “repeatedly refused to order the state to disclose informant information crucial to the establishment of the defense, sustained objections to defense questions to the undercover agent concerning informant activities, declined to permit questioning concerning informant activities even outside the presence of the jury, declined to analyze the evidence that was permitted to be presented in order to determine whether objective entrapment existed, declined to dismiss the case on these grounds and refused to instruct the jury as requested concerning objective entrapment.”


 The official commentary for General Statutes § 53a-4 provides: “The purpose of this saving clause is to make clear that the provisions of sections 53a-5 to 53a-23, which define the principles of criminal liability and defenses, are not necessarily exclusive. A court is not precluded by sections 53a-5 to 53a-23 from recognizing other such principles and defenses not inconsistent therewith. This does not mean, however, that the court is free to fashion additional substantive offenses, for the Code precludes, by repealing section 54-117, the notion of common law crimes.” Commission to Revise the Criminal Statutes, Penal Code Comments, Conn. Gen. Stat. Ann. (West 1985) § 53a-4, p. 196.


 The defendant does not argue before this court, probably because the trial court refused to allow her the opportunity to develop fully the defense of entrapment; see State v. Lee, 30 Conn. App. 470, 477-81, 620 A.2d 1303 (1993), and footnote 4; that as a matter of law she was the subject of an entrapment under the subjective defense of General Statutes § 53a-15. See, e.g., United Staten v. Russell, supra, 411 U.S. 441 (Stewart, J., dissenting); Munoz v. State, 629 So. 2d 90 (Fla. 1993).


 The defenses are also distinguished by the burden of proof. Once the defendant raises the subjective entrapment defense, the state bears the burden of disproving the defense beyond a reasonable doubt. General Statutes § 53a-12. The defendant, however, bears the burden of proving the objective defense by a fair preponderance of the evidence. See Coffey v. State, 585 P.2d 514, 521 (Alaska 1978); I A.L.I., Model Penal Code and Commentaries (1985) § 2.13, comment 5, p. 415. The drafters of the Model Penal Code explained the reasons for placing the burden of proving the objective defense on the defendant as follows: “Since it is not required that the defense of entrapment negative an element of the offense ... it was believed appropriate to place the burden of proof on the defendant. The defense does not assert that the defendant has not engaged in criminal activity; nor does it truly seek to excuse or justify a criminal act. The defense is, as noted, a complaint by the accused against the state for employing unsavory enforcement techniques. The accused is asking to be relieved of the consequences of his guilt by objecting to police tactics. He may therefore be analogized to a plaintiff who in seeking relief should be required to come forward with evidence in support of his claim and to establish its main elements by a preponderance of the proof. . . .” I A.L.I., Model Penal Code and Commentaries, supra, p. 415.


 Our recent case of State v. Walton, 227 Conn. 32, 630 A.2d 990 (1993), clearly demonstrates that the adoption of the objective defense would not offend General Statutes § 53a-4. In Walton, the defendant was charged with conspiracy under General Statutes §§ 53a-48 and 21a-277 (a). Section 53a-48 requires that the state prove, among other things, that the conspiracy involve the specific criminal conduct that was the subject of the agreement. The Walton court adopted the judicially crafted Pinkerton doctrine of conspiracy liability, layering it on to the statutory criminal liability set out in § 53a-48. Pinkerton v. United States, 328 U.S. 640, 66 S. Ct. 1180, 90 L. Ed. 1489 (1946). Under the Pinkerton doctrine, a conspirator may be held liable for substantive offenses committed by coconspirators that “are reasonably foreseeable as a necessary or natural consequence of the conspiracy” even though the offenses were not composed of the exact illegal conduct that was the subject of the agreement. State v. Walton, supra, 43. The court conceded that the Pinkerton principle was not within the language of the conspiracy statutes; id., 44; but nevertheless found that its adoption was not prohibited by § 53a-4.


 Certainly this protection is not a foreign concept; on the civil side courts have refused to entertain actions that are against public policy. Sorrells v. United States, supra, 287 U.S. 455; see, e.g., Pappas v. Pappas, 164 Conn. 242, 246, 320 A.2d 809 (1973) (“clean hands doctrine is applied not for the protection of the parties but for the protection of the court”). Justice Roberts wrote in Sorrells: “Always the courts refuse their aid in civil cases to the perpetration and consummation of an illegal scheme. . . . Neither courts of equity nor those administering legal remedies tolerate the use of their process to consummate a wrong. The doctrine of entrapment in criminal law is the analogue of the same rule applied in civil proceedings.” Sorrells v. United States, supra, 455 (Roberts, J., concurring).


 I do not find it necessary to reach the constitutional due process issues raised by the defendant. See United States v. Russell, supra, 411 U.S. 431-32 (conduct of law enforcement officers may be “so outrageous that due process principles would absolutely bar the government from invoking judicial process to obtain a conviction”); United States v. Porter, 764 F.2d 1, 8 (1st Cir. 1985); United States v. Twigg, 588 F.2d 373, 380 (3d Cir. 1978) (“we have no trouble in concluding that the governmental involvement in the criminal activities in this case has reached ‘a demonstrable level of outrageousness’”); United States v. Graves, 556 F.2d 1319, 1322 (5th Cir. 1977), cert. denied, 435 U.S. 923, 98 S. Ct. 1485, 55 L. Ed. 2d 516 (1978); P. Marcus, “The Due Process Defense in Entrapment Cases: The Journey Back,” 27 Am. Crim. L. Rev. 457 (1990); see also Munoz v. State, 629 So. 2d 90 (Fla. 1993) (holding that, despite legislative adoption of subjective standard, due process guarantee of Florida constitution would mandate objective standard in cases involving egregious police activities).